UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-7353



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus

FRED JACOBS,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Fayetteville. Terrence W. Boyle,
District Judge. (CR-91-57)


Submitted:     December 12, 1995           Decided:   January 16, 1996


Before WILKINS, HAMILTON, and WILLIAMS, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Fred Jacobs, Appellant Pro Se. Christine Witcover Dean, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant noted this appeal outside the ten-day appeal period

established by Fed. R. App. P. 4(b), and failed to obtain an exten-

sion of the appeal period within the additional thirty-day period

provided by Fed. R. App. P. 4(b). The time periods established by

Fed. R. App. P. 4 are "mandatory and jurisdictional." Browder v.
Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting

United States v. Robinson, 361 U.S. 220, 229 (1960)). The district
court entered its order on September 11, 1993; Appellant's notice

of appeal was filed on August 8, 1995. Appellant's failure to note

a timely appeal or obtain an extension of the appeal period de-
prives this Court of jurisdiction to consider this case. We there-

fore dismiss the appeal. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-
rials before the Court and argument would not aid the decisional

process.




                                                         DISMISSED




                                2